The Attorney           General of Texas
                                                          December 22, 1982   SC6    LQ-Q4-5%
MARK WHITE
Attorney General


                                        Mr. Steve Haley                         Opinion No. m-528
Supreme       Court   Building
                                        General Counsel
P. 0. BOX 12548
Austin.    TX. 70711. 2546
                                        Texas Department of Agriculture         Re:   Applicability of Hotel
5121475-2501                            P. 0. Box 12847                         Occupancy   Tax   imposed by
T&Y      9101674.1367                   Austin, Texas   78711                   chapter 156 of the Tax Code
Telecopier     5121475-0266                                                     to state employees traveling
                                                                                on state business
1607 Main St., Suite 1400
Dallas. TX. 75201-4709                  Dear Mr. Haley:
2141742.6944
                                             You have requested our opinion on the following question relating
                                        to the Hotel Occupancy Tax:
4624 Alberta      Ave.. Suite     160
El Paso, TX.      79905.2793
9151533-3464                                     Is a state official or state employee traveling at
                                                 state expense on the official business of a state
                                                 agency exempt from the payment of the Hotel
1220 Dallas Ave., Suite          202
                                                 Occupancy Tax imposed by chapter 156 of the Texas
Houston,     TX. 77002.6966
7131650.0666                                     Tax Code?

                                             Our answer is that no such exemption exists. In Attorney General
606   Broadway,  Suite 312              Opinion WW-738 (1959) this office held that the Hotel Occupancy Tax
Lubbock,     TX.79401-3479              applies to officers and employees of the Federal Reserve Bank while
6061747.5236
                                        traveling on official business of the bank.

4309 N. Tenth. Suite 6                       The tax is imposed upon the person who contracts for the space to
McAllen,     TX. 76501.1665             be used. Tax Code 5156.051. The exceptions to the tax apply only to
5121662.4547
                                        permanent residents and religious, charitable, or educational
                                        organizations. Tax Code §§156.101-.102. Under these code provisions
200 Main Plaza. Suite 400               neither a state agency nor an employee of a state agency is exempt.
San Antonio.  TX. 76205.2797            There is no constitutional prohibition against the legislature levying
5121225-4191                            an excise tax to be paid by the state and its agencies. Attorney
                                        General Opinion WW-1502 (1962) determined that motor fuel purchased by
A” Equal       Opportunityi             the state for use of the Texas National Guard while on active state
Affirmative      Action     Employer    duty under command of the governor of Texas would be subject to the
                                        motor fuel excise tax  imposed by chapter 9 of Title 122A, Taxation-
                                        General.

                                             We therefore conclude that there is no exemption from the Hotel
                                        Occupancy Tax accorded to an official of a state agency or employee of
                                        a state agency contracting for space.




                                                                 p. 1913
Mr. Steve Haley - Page 2   (MN-528)




                              sunnARY

             The Hotel Occupancy Tax applies to a state
          official or state employee traveling at state
          expense on the official business of a state
          agency.




                                         MARK      WHITE
                                         Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Bill Kimbrough
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Patricia Hinojosa
Bill Kimbrough
Jim Moellinger
Bruce Youngblood




                               p, 1914